—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 1, 2000, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crimes of robbery in the second degree and grand larceny in the fourth degree, and placing him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility (see, People v Gaimari, 176 NY 84, 94). Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.